United States Securities and Exchange Commission Washington, DC 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-49863 Tennessee Valley Financial Holdings, Inc. (Exact name of small business issue as specified in its charter) Tennessee 45-0471419 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 401 South Illinois Avenue, Oak Ridge, Tennessee 37830 (Address of principal executive office) (Zip Code) Registrant's telephone number, including area code: (865) 483-9444 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock (par value $1.00 per share) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.(Check one): LargeAccelerated FileroAccelerated Filer: o Non-Accelerated FileroSmaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b(2) of the Exchange Act Yeso Noo The number of outstanding shares of the registrant's Common Stock, par value $1.00 per share, was 1,516,053 on November 21, 2008. Index PART
